Case MDL No. 2997 Document 94-1 Filed 04/12/21 Page 1 of 1

BEFORE THE UNITED STATES
JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

 

IN RE: BABY FOOD MARKETING,

 

 

 

 

 

 

 

 

 

SALES PRACTICES AND PRODUCTS MDL No. 2997
LIABILITY LITIGATION
SCHEDULE OF ACTIONS
Case Caption U.S. District Court | Civil Action No. Judge
Plaintiff: Ana Lynette N.D.N.Y. 1:21-cv-283 Hon. Thomas J.
Gregory Eldridge, (TJM/CFH) McAvoy
individually and on
behalf of all others
similarly situated
Defendants: Beech-Nut
Nutrition Company,
Gerber Products Co., and
John Doe Manufacturers
Dated: April 12, 2021 FEGAN SCOTT LLC

By:_/s/ Melissa Ryan Clark
Melissa Ryan Clark
FEGAN SCOTT LLC

140 Broadway, 46" Floor
New York, NY 10005

Ph: 347.353.1150
Fax: 312.264.0100

melissa@feganscott.com
Counsel for Plaintiffs

 
